Daniels, J.,
(concurring.) At the common law, as it was held in this state prior to the act of 1882, a trust in personal property devolved upon the personal representative on the decease of a sole trustee. Be Peyster v. Ferrers, 11 Paige, 13. And as the laws of the state of Hew Jersey have not been shown to be different, the presumption is that it was the same there, at the time of tile transactions presented in this case. In 1872 or 1873 the depositor and trustee of the money in suit went with her husband and their infant daughter, the beneficiary named in the deposit account, to reside in the county of Hudson and state of Hew Jersey, and they all continued to reside there until the decease of the mother and trustee. The probate court of that county accordingly had j urisdiction over the estate of the deceased trustee, and, when letters of administration were issued by it to the surviving husband, that vested him with the same trust for the benefit of his infant daughter. And although as a foreign administrator he could not, in this state, sue for and collect the money from the defendant, a voluntary payment to him by the bank was lawful. The bank owed that sum of money to the trustee, and to the administrator after her decease; and his appointment, and the payment to him on the faith of his letters, has the sanction of the authorities in this state. Parsons v. Lyman, 20 N. Y. 103; Middlebrook v. Bank, 3 Abb. Dec. 295. And as the letters of administration were in force at the time of that payment, it discharged the bank, and the judgment should be affirmed.
Van Brunt, P. J., concurs.